Citation Nr: 0127387	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected medial compartment narrowing of the left knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which (in part) granted 
service connection for left knee disability and assigned a 10 
percent disability rating, effective April 24, 2000.  A 
notice of disagreement was received in February 2001, a 
statement of the case was issued in March 2001, and a 
substantive appeal was received in April 2001.


FINDING OF FACT

The veteran's service-connected medial compartment narrowing 
of the left knee is productive of complaints of pain and 
stiffness; clinical examination reveals an abnormal gait, no 
instability, range of motion from 0 to 130 degrees with 
approximately 10 degrees additional functional loss due to 
pain and flare-ups; radiological study reveals evidence of 
early arthritis.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for medial compartment narrowing of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision 
and statement of the case.  In those documents, the veteran 
has been furnished notice of the applicable laws and 
regulations regarding the assignment of an initial rating in 
excess of 10 percent for left knee disability.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  In 
response to an RO request regarding additional treatment 
records, the veteran responded in a June 2000 letter that he 
had not gone to any physicians for his left knee disability 
since his discharge from active service.  The record also 
shows that the veteran underwent VA examination in February 
2000 and was afforded another VA examination in November 
2000.  The Board finds that these examinations collectively 
are adequate for rating purposes.  Range of motion was 
reported along with clinical findings pertinent to the 
question of whether there is additional functional loss 
pursuant to 38 C.F.R. §§ 4.40, 4.45, including during flare-
ups.  Accordingly, the Board therefore finds that the record 
as it stands is adequate to allow for equitable review of the 
issue on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The veteran contends that a disability rating in excess of 10 
percent should have been assigned for his service-connected 
left knee disability.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is 
a question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
The Board notes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  

In the present case, it appears that the diagnostic 
provisions of Codes 5003, 5260 and 5261 are applicable.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Code 5260 for 
limitation of flexion, a 20 percent evaluation is warranted 
for limitation of flexion to 30 degrees, and a 10 percent 
evaluation is warranted for limitation of flexion of the leg 
to 45 degrees.  Flexion limited to 60 degrees is rated 
noncompensable.  Under Code 5261 for limitation of extension, 
a 20 percent evaluation is warranted for limitation of 
extension to 15 degrees and a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees.  
Extension limited to 5 degrees is rated noncompensable.  

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the 
Court has also indicated that when a diagnostic code is not 
predicated on lost range of motion, sections 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

On VA examination in February 2000, examination of the left 
knee revealed tenderness at the patella with pain on 
ballottment.  Range of motion was from 0 to 110 degrees with 
pain and crepitus.  The ligaments appeared to be stable and 
McMurray test was negative.  

The veteran underwent another VA examination in November 
2000.  He complained of intermittent pain in the left knee.  
It was further reported that there was some weakness, 
occasional stiffness, no swelling, no heat or redness.  He 
reported that the knee had given way twice in the last 10-15 
years.  There was no locking, fatigability or lack of 
endurance.  Flare-ups once or twice a month were reported 
lasting for two days.  Pain was described as slight to 
moderate caused by walking over approximately 1/4 mile.  
Additional range of motion lost during a flare-up was 
reported to be 10 degrees or a little more.  The veteran 
reportedly wore an Ace bandage on the left knee at times, but 
used no crutches or brace.  

On physical examination, gait was reported to be abnormal 
with a list to the left favoring his left knee.  Bilateral 
swelling was noted, more pronounce on the left.  Flexion was 
reported to be from 0 to 130 degrees active with pain 
developing.  Extension of the left knee was to 0 degrees.  No 
anterior, posterior, medial or lateral instability of the 
knee was noted by the examiner.  Radiological examination 
revealed minimal medial compartment narrowing probably 
secondary to early osteoarthritis.  The pertinent examination 
diagnosis was medical compartment narrowing of the left knee 
with early osteoarthritic changes, chondromalacia, pain and 
limitation of motion.  

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  After comparing the clinical 
range of motion findings with the applicable diagnostic 
criteria, it is clear that a rating in excess of 10 percent 
is not warranted even when consideration is given to 
additional functional loss due to pain, fatigue, weakness and 
incoordination.  Taking the most restricted flexion finding 
of 110 degrees and reducing that finding by another 10 
degrees to reflect flare-ups still does not even meet the 
criteria for  a compensable rating under Code 5260.  
Nevertheless, the record fully supports the veteran's 
complaints of pain.  Moreover, there is clinical evidence of 
swelling which, together with the demonstrated limitation of 
motion does allow for assignment of a 10 percent rating under 
Code 5003.  Nevertheless, the clear preponderance of the 
evidence is against a finding that a rating in excess of 10 
percent is warranted at this time.  

There is also no persuasive evidence of recurrent subluxation 
or lateral instability to allow for assignment of a separate 
rating under Code 5257.  See generally VAOPGCPREC 23-97 
(1997).  Despite the veteran's assertion that his left knee 
had given way twice in the last 10 to 15 years, both VA 
examinations expressly noted no clinical evidence of 
instability.  Code 5257 is therefore not applicable.  

The Board does not doubt the sincerity of the veteran in 
believing that his left knee disability warrants a rating in 
excess of 10 percent, and the Board acknowledges statements 
from the veteran and his spouse regarding the severity of the 
left knee disability.  However, the Board is bound by 
applicable regulations, and the criteria applicable in this 
case do not permit assignment of a rating in excess of 10 
percent.  The current 10 percent rating contemplates the 
degree of limitation of motion, pain and swelling as well as 
additional functional loss during flare-ups.  Should the 
veteran's left knee disability increase in severity in the 
future, he may advance a claim for an increased rating.  
However, the preponderance of the evidence is against 
assignment of a higher rating at this time.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

